     Case 1:20-cv-01728-AWI-EPG Document 18 Filed 03/08/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   DEMARREA MCCOY-GORDON,                            Case No. 1:20-cv-01728-NONE-EPG (PC)
11                      Plaintiff,                     ORDER DIRECTING THE CLERK OF
                                                       COURT TO ASSIGN A DISTRICT JUDGE
12          v.                                         AND CLOSE THE CASE
13   GRAY, et al.,                                     (ECF No. 17)
14                      Defendants.
15

16          On March 8, 2021, the parties filed a joint stipulation dismissing this action with prejudice

17   and with each party bearing its own costs and attorneys’ fees. (ECF No. 17). In light of the

18   parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has been

19   dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the Clerk

20   of Court is DIRECTED to assign a district judge to this case for the purpose of closing the case

21   and then to CLOSE THIS CASE.

22
     IT IS SO ORDERED.
23

24      Dated:       March 8, 2021                              /s/
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
